



Loan No. V_45398

FIXED RATE NOTE

$7,700,000.00

September 8, 2004

FOR VALUE RECEIVED, COURSEY COMMONS SHOPPING CENTER LLC, a Louisiana limited
liability company, (hereinafter referred to as “Borrower”), promises to pay to
the order of JPMORGAN CHASE BANK, a New York banking corporation, its successors
and assigns (hereinafter referred to as “Lender”), at the office of Lender or
its agent, designee, or assignee at 270 Park Avenue, New York, New York 10017,
Attention:  Loan Servicing, or at such place as Lender or its agent, designee,
or assignee may from time to time designate in writing, the principal sum of
SEVEN MILLION SEVEN HUNDRED THOUSAND AND NO/100 DOLLARS ($7,700,000.00), in
lawful money of the United States of America, with interest thereon to be
computed on the unpaid principal balance from time to time outstanding at the
Applicable Interest Rate (hereinafter defined) at all times prior to the
occurrence of an Event of Default (as defined in the Security Instrument
[hereinafter defined]), and to be paid in installments as set forth below.
 Unless otherwise herein defined, all initially capitalized terms shall have the
meanings given such terms in the Security Instrument.

1.  PAYMENT TERMS

Principal and interest due under this Note shall be paid as follows:

(a)

A payment of interest only on the date hereof for the period from the date
hereof through September 30, 2004, both inclusive; and

(b)

A constant payment of $44,155.54, on the first day of November, 2004 and on the
first day of each calendar month thereafter up to and including the first day of
September, 2014;

with payments under this Note to be applied as follows:

(i)

First, to the payment of interest and other costs and charges due in connection
with this Note or the Debt, as Lender may determine in its sole discretion; and

(ii)

The balance shall be applied toward the reduction of the principal sum;

and the balance of said principal sum, together with accrued and unpaid interest
and any other amounts due under this Note shall be due and payable on the first
day of October, 2014 or upon earlier maturity hereof whether by acceleration or
otherwise (the “Maturity Date”).  Interest on the principal sum of this Note
shall be calculated on the basis of a three hundred sixty (360) day year and
paid for the actual number of days elapsed.  All amounts due under this Note
shall be payable without setoff, counterclaim or any other deduction whatsoever.

2.  INTEREST

The term “Applicable Interest Rate” means from the date of this Note through and
including the Maturity Date, a rate of five and fifty-nine hundredths percent
(5.59%) per annum.

3.  SECURITY

This Note is secured by, and Lender is entitled to the benefits of, the Security
Instrument, the Assignment, the Environmental Indemnity, and the other Loan
Documents (hereinafter defined).  The term “Security Instrument” means the
Mortgage and Security Agreement dated the date hereof given by Borrower for the
use and benefit of Lender covering the estate of Borrower in certain premises as
more particularly described therein (which premises, together with all
properties, rights, titles, estates and interests now or hereafter securing the
Debt and/or other obligations of Borrower under the Loan Documents, are
collectively referred to herein as the “Property”).  The term “Assignment” means
the Assignment of Leases and Rents of even date herewith executed by Borrower in
favor of Lender.  The term “Environmental Indemnity” means the Environmental
Indemnity Agreement of even date herewith executed by Borrower in favor of
Lender.  The term “Loan Documents” refers collectively to this Note, the
Security Instrument, the Assignment, the Indemnity, and any and all other
documents executed in connection with this Note or now or hereafter executed by
Borrower and/or others and by or in favor of Lender, which wholly or partially
secure or guarantee payment of this Note or pertains to indebtedness evidenced
by this Note.

4. LATE FEE

If any installment payable under this Note (other than the final installment due
on the Maturity Date) is not received by Lender prior to the fifth (5th)
calendar day after the same is due (without regard to any applicable cure and/or
notice period), Borrower shall pay to Lender upon demand an amount equal to the
lesser of (a) four percent (4%) of such unpaid sum or (b) the maximum amount
permitted by applicable law to defray the expenses incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment, and such amount shall be secured by
the Loan Documents.

5.  DEFAULT AND ACCELERATION

So long as an Event of Default exists, Lender may, at its option, without notice
or demand to Borrower, declare the Debt immediately due and payable.  Subject to
the provisions of Section 10 of this Note, all remedies hereunder, under the
Loan Documents and at law or in equity shall be cumulative.  In the event that
it should become necessary to employ counsel to collect the Debt or to protect
or foreclose the security for the Debt or to defend against any claims asserted
by Borrower arising from or related to the Loan Documents, Borrower also agrees
to pay to Lender on demand all reasonable costs of collection or defense
incurred by Lender, including reasonable attorneys’ fees for the services of
counsel whether or not suit be brought.

6.  DEFAULT INTEREST

Upon the occurrence and during the continuance of an Event of Default Borrower
shall pay interest on the entire unpaid principal sum and any other amounts due
under the Loan Documents at the rate equal to the lesser of (a) the maximum rate
permitted by applicable law, or (b) the greater of (i) five percent (5%) above
the Applicable Interest Rate or (ii) five percent (5%) above the Prime Rate
(hereinafter defined), in effect at the time of the occurrence of the Event of
Default (the “Default Rate”).  The term “Prime Rate” means the prime rate
reported in the Money Rates section of The Wall Street Journal.  In the event
that The Wall Street Journal should cease or temporarily interrupt publication,
the term “Prime Rate” shall mean the daily average prime rate published in
another business newspaper, or business section of a newspaper, of national
standing and general circulation chosen by Lender.  In the event that a prime
rate is no longer generally published or is limited, regulated or administered
by a governmental or quasi-governmental body, then Lender shall select a
comparable interest rate index which is readily available and verifiable to
Borrower but is beyond Lender’s control.  The Default Rate shall be computed
from the occurrence of the Event of Default until the actual receipt and
collection of a sum of money determined by Lender to be sufficient to cure the
Event of Default.  Amounts of interest accrued at the Default Rate shall
constitute a portion of the Debt, and shall be deemed secured by the Loan
Documents.  This clause, however, shall not be construed as an agreement or
privilege to extend the date of the payment of the Debt, nor as a waiver of any
other right or remedy accruing to Lender by reason of the occurrence of any
Event of Default.

7.  PREPAYMENT

(a)

The principal balance of this Note may not be prepaid in whole or in part
(except with respect to the application of casualty or condemnation proceeds)
prior to the Maturity Date.  If following the occurrence of any Event of
Default, Borrower shall tender payment to Lender or Lender shall receive
proceeds (whether through foreclosure or the exercise of the other remedies
available to Lender under the Security Instrument or the other Loan Documents),
Borrower shall pay in addition to interest accrued and unpaid on the principal
balance of this Note and all other sums then due under this Note and the other
Loan Documents a prepayment consideration in an amount equal to the greater of
(A) one percent (1%) of the outstanding principal balance of this Note at the
time such payment or proceeds are received, or (B) (x) the present value as of
the date such payment or proceeds are received of the remaining scheduled
payments of principal and interest from the date such payment or proceeds are
received through the Maturity Date (including any balloon payment) determined by
discounting such payments at the Discount Rate (as hereinafter defined), less
(y) the amount of the payment or proceeds received.  The term “Discount Rate”
means the rate which, when compounded monthly, is equivalent to the Treasury
Rate (as hereinafter defined), when compounded semi-annually.  The term
“Treasury Rate” means the yield calculated by the linear interpolation of the
yields, as reported in Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. Government Securities/Treasury Constant
Maturities” for the week ending prior to the date the payment of such proceeds
are received, of U.S. Treasury constant maturities with maturity dates (one
longer and one shorter) most nearly approximating the Maturity Date.  (In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate.)  Lender shall notify Borrower of
the amount and the basis of determination of the required prepayment
consideration, which shall be conclusive except in the case of manifest error.
 Notwithstanding the foregoing, Borrower shall have the additional privilege to
prepay the entire principal balance of this Note (together with any other sums
constituting the Debt) on any scheduled payment date occurring on or after that
date which is three (3) months preceding the Maturity Date without any fee or
consideration for such privilege.

(b)

If the prepayment results from the application to the Debt of the casualty or
condemnation proceeds from the Property, no prepayment consideration will be
imposed.  Partial prepayments of principal resulting from the application of
casualty or condemnation proceeds to the Debt shall not change the amounts of
subsequent monthly installments nor change the dates on which such installments
are due, unless Lender shall otherwise agree in writing.

(c)

1)

Notwithstanding any provision of this Section 7 to the contrary, at any time
after the earlier of (1) the date which is two (2) years after the “startup
day,” within the meaning of Section 860G(a)(9) of the Internal Revenue Code of
1986, as amended from time to time or any successor statute (the “Code”), of a
“real estate mortgage investment conduit,” within the meaning of Section 860D of
the Code, that holds this Note, and (2) a regularly scheduled payment date on or
after that date which is four (4) years after the date of the first monthly
payment due under Section 1(b), and provided no Event of Default then exists
under the Security Instrument or under any of the Loan Documents, Borrower may
cause the release of the Property (in whole but not in part) from the lien of
the Security Instrument and the other Loan Documents upon the satisfaction of
the following conditions precedent:

(A)

not less than thirty (30) days prior written notice to Lender specifying a
regularly scheduled payment date (the “Release Date”) on which the Defeasance
Deposit (hereinafter defined) is to be made;

(B)

the payment to Lender of interest accrued and unpaid on the principal balance of
this Note to and including the Release Date;

(C)

the payment to Lender of all other sums, not including scheduled interest or
principal payments, due under this Note, the Security Instrument and the other
Loan Documents;

(D)

the payment to Lender of the Defeasance Deposit; and

(E)

the delivery to Lender of:

(1)

a security agreement, in form and substance satisfactory to Lender, creating a
first priority lien on the Defeasance Deposit and the U.S. Obligations
(hereinafter defined) purchased on behalf of Borrower with the Defeasance
Deposit in accordance with this subparagraph (the “Security Agreement”);

(2)

a release of the Property from the lien of the Security Instrument (for
execution by Lender) in a form appropriate for the jurisdiction in which the
Property is located;

(3)

an officer’s certificate of Borrower certifying that the requirements set forth
in this subparagraph (i) have been satisfied;

(4)

an opinion of counsel for Borrower in form satisfactory to Lender stating, among
other things, that defeasance of this Note will not result in a taxation of the
income from the Loan to such REMIC or cause a loss of REMIC status, and that
Lender has a perfected first priority security interest in the Defeasance
Deposit and the U.S. Obligations purchased by Lender on behalf of Borrower;

(5)

an opinion of a certified public accountant acceptable to Lender to the effect
that the Defeasance Deposit is adequate to provide payment on or prior to, but
as close as possible to, all successive scheduled payment dates after the
Release Date upon which interest and principal payments are required under this
Note (including the amounts due on the Maturity Date) and in amounts equal to
the scheduled payments due on such dates under this Note;

(6)

evidence in writing from the applicable Rating Agencies to the effect that such
release will not result in a re-qualification, reduction or withdrawal of any
rating in effect immediately prior to such defeasance for any Securities;

(7)

payment of all of Lender’s expenses incurred in connection with the defeasance
including, without limitation,  reasonable attorneys fees; and

(8)

such other certificates, documents or instruments as Lender may reasonably
request.

In connection with the conditions set forth in subsection (c)(i)(E) above,
Borrower shall use the Defeasance Deposit (or appoint Lender as its agent and
attorney-in-fact for the purpose of using the Defeasance Deposit) to purchase
U.S. Obligations which provide payment on or prior to, but as close as possible
to, all successive scheduled payment dates after the Release Date upon which
interest and principal payments are required under this Note (including the
amounts due on the Maturity Date) and in amounts equal to the scheduled payments
due on such dates under this Note (the “Scheduled Defeasance Payments”).
 Borrower, pursuant to the Security Agreement or other appropriate document,
shall authorize and direct that the payments received from the U.S. Obligations
may be made directly to Lender and applied to satisfy the obligations of the
Borrower under this Note.

(ii)

Upon compliance with the requirements of this subsection (c), the Property shall
be released from the lien of the Security Instrument and the pledged U.S.
Obligations shall be the sole source of collateral securing this Note.  Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by subparagraph (c)(i) above and satisfy the
Borrower’s obligations under this subsection (c) shall be remitted to the
Borrower with the release of the Property from the lien of the Security
Instrument.

(iii)

For purposes of this subsection (c), the following terms shall have the
following meanings:

(A)

The term “Defeasance Deposit” shall mean an amount equal to 100% of the
remaining principal amount of this Note, the Yield Maintenance Premium, any
costs and expenses incurred or to be incurred in the purchase of the U.S.
Obligations necessary to meet the Scheduled Defeasance Payments and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of this Note or otherwise required to accomplish
the agreements of this subsection;

(B)

The term “Yield Maintenance Premium” shall mean the amount (if any) which, when
added to the remaining principal amount of this Note, will be sufficient to
purchase U.S. Obligations providing the required Scheduled Defeasance Payments;
and

(C)

The term “U.S. Obligations” shall mean direct non-callable obligations of the
United States of America.

(iv)

Upon the release of the Property in accordance with this subsection (c),
Borrower shall, at Lender’s request, assign all its obligations and rights under
this Note, together with the pledged Defeasance Deposit, to a successor special
purpose entity designated by Borrower and reasonably approved by Lender.  Such
successor entity shall execute an assumption agreement in form and substance
satisfactory to Lender in its sole discretion pursuant to which it shall assume
Borrower’s obligations under this Note and the Security Agreement.  In
connection with such assignment and assumption, Borrower shall (x) deliver to
Lender an opinion of counsel in form and substance and delivered by counsel
reasonably satisfactory to Lender stating, among other things, that such
assumption agreement is enforceable against Borrower and such successor entity
in accordance with its terms and that this Note, the Security Agreement and the
other Loan Documents, as so assumed, are enforceable against such successor
entity in accordance with their respective terms, and (y) pay all costs and
expenses incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the review of the proposed transferee
and the preparation of the assumption agreement and related documentation).  In
connection with such assignment and assumption, Borrower and any Guarantor shall
be released of personal liability under the Note and the other Loan Documents,
but only as to acts or events occurring after the closing of such assignment and
assumption.

(v)

Upon the release of the Property in accordance with this subsection (c),
Borrower shall have no further right to prepay this Note pursuant to the other
provisions of this Section 7 or otherwise.

2.  SAVINGS CLAUSE

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Borrower is
permitted by applicable law to contract or agree to pay.  If by the terms of
this Note, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of such maximum rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of the maximum rate shall be deemed to have been payments in reduction
of principal and not on account of the interest due hereunder.  All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the Debt,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of this Note until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding.  Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

3.  WAIVERS

(a)

Except as specifically provided in the Loan Documents, Borrower and any
endorsers, sureties or guarantors hereof jointly and severally waive presentment
and demand for payment, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest and notice of protest and non-payment, all
applicable exemption rights, valuation and appraisement, notice of demand, and
all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Note and the bringing of suit and
diligence in taking any action to collect any sums owing hereunder or in
proceeding against any of the rights and collateral securing payment hereof.
 Borrower and any surety, endorser or guarantor hereof agree (i) that the time
for any payments hereunder may be extended from time to time without notice and
consent, (ii) to the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note, (iv)
to any and all renewals, waivers or modifications that may be granted by Lender
with respect to the payment or other provisions of this Note, and/or (v) that
additional Borrowers, endorsers, guarantors or sureties may become parties
hereto all without notice to them and without in any manner affecting their
liability under or with respect to this Note.  No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though the
Borrower or such endorser or guarantor is not a  party to such agreement.

(b)

Failure of Lender to exercise any of the options granted herein to Lender upon
the happening of one or more of the events giving rise to such options shall not
constitute a waiver of the right to exercise the same or any other option at any
subsequent time in respect to the same or any other event.  The acceptance by
Lender of any payment hereunder that is less than payment in full of all amounts
due and payable at the time of such payment shall not constitute a waiver of the
right to exercise any of the options granted herein to Lender at that time or at
any subsequent time or nullify any prior exercise of any such option without the
express written acknowledgment of the Lender.

4.  EXCULPATION

(a)

Subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in this
Note, the Security Instrument or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower or its
Affiliates or members, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under this Note, the
Security Instrument and the other Loan Documents, or in the Property, the Rents,
or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting this Note, the Security
Instrument and the other Loan Documents, agrees that it shall not sue for, seek
or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with this Note, the
Security Instrument or the other Loan Documents.  The provisions of this section
shall not, however, (a) constitute a waiver, release or impairment of any
obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower (but not Borrower’s Affiliates or members) as a
party defendant in any action or suit for foreclosure and sale under the
Security Instrument; (c) affect the validity or enforceability of any Guaranty
made in connection with the Loan or any of the rights and remedies of Lender
thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Assignment of Leases; (f) constitute
a prohibition against Lender to seek a deficiency judgment against Borrower (but
not against Borrower’s Affiliates or members) in order to fully realize the
security granted by the Security Instrument or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against all of
the Property; or (g) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower (but not against Borrower’s Affiliates or
members), by money judgment or otherwise, to the extent of any loss, damage,
reasonable out-of-pocket cost, expense, liability, claim or other obligation
incurred by Lender (including attorneys’ fees and costs reasonably incurred)
arising out of or in connection with the following:

(i)

fraud or intentional misrepresentation by Borrower or any Guarantor in
connection with the Loan;

(ii)

the gross negligence or willful misconduct of Borrower;

(iii)

the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity;

(iv)

the removal or disposal of any portion of the Property other than in the
ordinary course of business of owning, operating or managing the Property after
an Event of Default which is continuing;

(v)

the misapplication or conversion by Borrower of (A) any insurance proceeds paid
by reason of any loss, damage or destruction to the Property, (B) any
condemnation awards or other amounts received in connection with the
condemnation of all or a portion of the Property, or (C) any Rents following an
Event of Default which is continuing;

(vi)

intentionally deleted;

(vii)

any security deposits, advance deposits or any other deposits collected with
respect to the Property which are not delivered to Lender upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;

(viii)

intentionally deleted;

(ix)

Borrower fails to permit on-site inspections of the Property, fails to provide
financial information, fails to maintain its status as a single purpose entity
or fails to appoint a new property manager upon the request of Lender during the
existence of an Event of Default, each as required by, and in accordance with
the terms and provisions of, the Security Instrument;

(x)

Borrower fails to obtain Lender’s prior written consent to any subordinate
financing or other voluntary Lien encumbering the Property; or

(xi)

 Borrower fails to obtain Lender’s prior written consent to any assignment,
transfer, or conveyance of the Property or any interest therein as required by
the Security Instrument.

(b)

Notwithstanding anything to the contrary in this Note, the Security Instrument
or any of the Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Security Instrument or to require that all collateral
shall continue to secure all of the Debt owing to Lender in accordance with the
Loan Documents, and (B) the Debt shall be fully recourse to Borrower in the
event that the first full monthly payment of principal and interest under this
Note is not paid when due.

5.  AUTHORITY

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute, deliver and
perform its obligations pursuant to this Note and the other Loan Documents and
that this Note and the other Loan Documents constitute legal, valid and binding
obligations of Borrower.  Borrower further represents that the loan evidenced by
the Loan Documents was made for business or commercial purposes and not for
personal, family or household use.

6.  NOTICES

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner and be effective as specified in the
Security Instrument, directed to the parties at their respective addresses as
provided therein.

7.  TRANSFER

Lender shall have the unrestricted right at any time or from time to time to
sell this Note and the loan evidenced by this Note and the Loan Documents or
participation interests therein.  Borrower shall execute, acknowledge and
deliver any and all instruments reasonably requested by Lender to satisfy such
purchasers or participants that the unpaid indebtedness evidenced by this Note
is outstanding upon the terms and provisions set out in this Note and the other
Loan Documents.  To the extent, if any, specified in such assignment or
participation, such assignee(s) or participant(s) shall have the rights and
benefits with respect to this Note and the other Loan Documents as such
assignee(s) or participant(s) would have if they were the Lender hereunder.

8.  WAIVER OF TRIAL BY JURY

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE OR THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO (A)
ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN LENDER AND BORROWER; (B) USURY OR
PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE
TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF COMMERCIAL
REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR
CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO,
INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION,
UNDUE INFLUENCE, INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS
INTERFERENCE WITH PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST;
OR (F) SLANDER, LIBEL OR DAMAGE TO REPUTATION.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER.

9.  APPLICABLE LAW

This Note shall be governed by and construed in accordance with the laws of the
state in which the real property encumbered by the Security Instrument is
located (without regard to any conflict of laws or principles) and the
applicable laws of the United States of America.

10.  JURISDICTION

BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

11.  NO ORAL CHANGE

The provisions of this Note and the Loan Documents may be amended or revised
only by an instrument in writing signed by the Borrower and Lender.  This Note
and all the other Loan Documents embody the final, entire agreement of Borrower
and Lender and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of Borrower and Lender.  There are no oral agreements between Borrower and
Lender.



--------------------------------------------------------------------------------









This FIXED RATE NOTE is executed as of the day and year first above written.

BORROWER:




Coursey Commons Shopping Center LLC,
a Louisiana limited liability company

By:     Coursey Creek LLC, a Louisiana
          limited liability company, Sole Member

By:    Blue Ridge Real Estate Company,
         a Pennsylvania corporation, Sole
          Member

By: /s/ Michael J. Flynn
Name:  Michael J. Flynn
Title:  Chairman






2

DeltaView comparison of pcdocs://ny01/941428/2 and pcdocs://ny01/941428/3.
Performed on 8/30/2004.


